The opinion of the court was delivered by
DeBlanc, J.
Defendant has appealed from a judgment condemning liim to pay to the State, as keeper of a bar-room a license of $85 — as a •grocer one of $15. The first mentioned of these licenses — that of $85— is claimed under section ten of act No. 14 of 1872, which reads as follows :
“ From the proprietors of all coffee-houses, bar-rooms, beer-saloons or gardens $85: from the proprietors of all bars kept on steamboats, ■owned and registered in this State $50.”
*992Defendant resists the payment of the license of 5p85, on the ground that the section of the act of 1872, under which it is levied, discriminates between those who carry on land and those who pursue on water what he considers as being but one and the identical occupation.
In his book on Taxation, Burroughs says : tha&wkey;except in only one of the States — the provisions as to equality and uniformity do not apply to taxes on licenses, whether those provisions be mentioned in the constitution or not, p. 167. The license is granted by the State under its police power: it is a personal privilege — not a contract: the tax paid is not regarded as the consideration which moves the granting of the privilege, which may be revoked, annulled or amended at the pleasure of the Legislature. Burroughs — p. 148, 392, 393.
It is true that, whether pursued on land or on water, the calling itself is the same; but, that in its exercise and results, one is different from the other, there can be no doubt: on water, the bar is entirely under the control of the officers of the boat, they can — according to circumstances — prevent or forbid the keeper from opening it, regulate or order its closing. Their interest is to check intoxication, restrain extravagant drinking and preserve quiet on the boat: on land it is otherwise; every one enters the coffee-house, and — far from restraining — the bar-keeper is generally disposed to encourage the abuse of intoxicating liquors, and often that abuse breeds disorder, violence and crime. Burroughs, 392, 393.
In its form, and in many of its effects, the bar-room on a steamboat is distinct from the bar-room on land, and — as the State has the power of dividing into classes the objects of taxation, the distinction which exists between those bars, justifies the difference made in the price of the licenses. 29 A. 283 ; 30 A.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from is affirmed with costs.
Burroughs on Taxation, page 69.